IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                     : No. 95 EM 2020
                                                   :
                     Respondent                    :
                                                   :
                                                   :
              v.                                   :
                                                   :
                                                   :
 WARREN STOKES,                                    :
                                                   :
                     Petitioner                    :


                                        ORDER



PER CURIAM

      AND NOW, this 23rd day of February, 2021, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is ORDERED to file a

Petition for Allowance of Appeal within 15 days.